Citation Nr: 0834958	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The decedent served with the Special Philippine Scouts from 
August 1946 to May 1949.  He died in April 1973, and the 
decedent's widow is the appellant.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

Review of the evidentiary record shows that the appellant 
submitted two VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, which were received by the RO in 
May and July 2006.  The May 2006 form indicated that the 
decedent received treatment in April 1973, prior to his 
death, by Dr. Antonio Quismorio.  The July 2006 form stated 
that the decedent received treatment prior to his death from 
the Southern Ilocos Emergency Hospital as well as from Dr. 
Antonio Quismorio.  In a July 2006 deferred rating action, it 
was noted to "take action on the . . . VA Form 21-4142 
submitted by the [appellant] on 07-25-06."  As such, the RO 
requested records from the Southern Ilocos Sur District 
Hospital; however, there is no indication that the RO 
attempted to obtain the treatment records from Dr. Antonio 
Quismorio.  The Board finds that an attempt should be made to 
obtain those records, if available, as they are relevant to 
the issue on appeal.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Attempt to obtain the decedent's 
clinical or hospital records from the Dr. 
Antonio Quismorio in Candon City.  All 
records/responses received should be 
associated with the claims file.  All 
efforts to obtain the records should be 
fully documented, and the medical 
provider must provide a negative response 
if records are not available.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
should be provided with a supplemental 
statement of the case (SSOC) and afforded 
the appropriate time period within which 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




